t c memo united_states tax_court john b cosgriff petitioner v commissioner of internal revenue respondent docket no filed date john b cosgriff pro_se charles b burnett for respondent memorandum findings_of_fact and opinion ruwe judge on date respondent issued a notice of final_determination denying petitioner’s claim to abate interest on his federal_income_tax liability petitioner timely filed a petition to this court under sec_6404 and rule ‘ sec_6404 was redesignated sec_6404 1i by the internal_revenue_service restructuring reform act of pub l continued - - the sole issue for decision is whether respondent abused his discretion by denying petitioner’s reguest to abate interest findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in las vegas nevada at the time he filed his petition for the year petitioner worked as a bartender at the las vegas hilton and conducted an auto sales business petitioner filed his form_1040 u s individual_income_tax_return on date petitioner reported a business loss of dollar_figure related to auto sales for his business whole sale auto on date respondent notified petitioner in writing that his federal_income_tax return had been selected for examination and requested that petitioner arrange an appointment and produce records substantiating his tip_income and certain items from his schedule c profit and loss from business on date petitioner provided respondent with his tip diary but did not provide any information supporting his schedule c on date respondent notified petitioner of proposed changes to his return the proposed changes continued sec_3305 sec_3309 112_stat_685 unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure included the disallowance of petitioner’s schedule c business loss the inclusion of certain royalties in income and the imposition of late-filing and accuracy-related_penalties thereafter two appointments were scheduled between petitioner and respondent’s agent to discuss the return but petitioner canceled both appointments on date respondent notified petitioner that respondent’s previous proposed determinations had not changed on date a notice_of_deficiency was sent to petitioner determining a dollar_figure deficiency a dollar_figure late-filing penalty and a dollar_figure accuracy- related penalty petitioner did not file a petition with this court seeking a redetermination of the deficiency and penalties and the amounts determined in the notice_of_deficiency were assessed on date petitioner requested reconsideration of respondent’s determination but the request was denied because petitioner had failed to timely contest the notice_of_deficiency on date petitioner called a problem_resolution_officer at the ogden service_center to request a review of his tax_liability the problem resolution office in the ogden service_center reviewed the matter and ina letter to petitioner dated date informed petitioner that a review of his account for indicated that the balance due was correct in june of petitioner sent a letter to senator bryan of nevada q4e- requesting assistance in resolving his disagreement with the internal_revenue_service senator bryan inquired about petitioner’s situation as a result respondent reopened petitioner’s case in august of and reconsidered the return this time petitioner provided receipts and information concerning his schedule c automotive business on the basis of the information provided respondent abated dollar_figure of the deficiency dollar_figure in penalties and dollar_figure in interest on date respondent denied petitioner’s subsequent request for appellate consideration on date petitioner filed a form_843 claim_for_refund and request for abatement on date respondent notified petitioner than no penalties would be imposed but that interest would not be abated this notice invited petitioner to request consideration with respondent’s appeals_office within days on date petitioner requested that his claim for interest abatement be reconsidered by the phoenix appeals_office on date the appeals_office denied petitioner’s claim_for_abatement of interest but notified him that the case would be held open for weeks to allow him an opportunity to provide additional information on date respondent issued a notice of final_determination denying petitioner’s claim_for_abatement of interest petitioner timely - - filed a petition to this court seeking review of respondent’s failure to abate interest opinion this court may order an abatement of interest only where there is an abuse_of_discretion by the commissioner in refusing to abate interest see sec_6404 1i in order to show an abuse_of_discretion petitioner must establish that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see rule a 112_tc_19 sec_6404 provides in pertinent part that the commissioner has discretionary authority to abate part or all of an assessment of interest on any deficiency attributable to any error or delay by the commissioner’s officers or employees in performing a ministerial_act or any payment of tax to the extent any error or delay in such payment is attributable to such officers or employees being erroneous or dilatory in performing a ministerial_act an error or delay by the commissioner can be taken into account only if it occurs after the commissioner has contacted the taxpayer in writing with respect to the deficiency in sec_6404 was amended by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 to allow the commissioner to abate interest for an unreasonable error or delay resulting from managerial and ministerial acts the amendment is in effect for tax years beginning after date and thus is not applicable in this case see 112_tc_19 n - - or payment and if no significant aspect of the error or delay is attributed to the taxpayer sec_6404 nerad v commissioner tcmemo_1999_376 because congress did not intend for sec_6404 to be used routinely we will order abatement only where failure to abate interest would be widely perceived as grossly unfair 113_tc_145 h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 petitioner argues that interest should be abated because hardships beyond his control prevented him from complying with federal_income_tax laws respondent failed to include vital evidence in the stipulation of facts just before trial respondent’s attorney attempted to coerce petitioner into dropping his abatement claim and respondent delayed proceedings when petitioner was willing to settle his income_tax liabilities petitioner’s hardships the content of the stipulation of facts and the coercion allegation are not proper grounds for us to order interest abatement additionally we find these allegations to be unsupported by the evidence in order for petitioner to prevail there must be an error or delay in performing a ministerial_act that is attributable to respondent a ministerial_act does not involve the exercise of judgment or discretion sec_301_6404-2t b temporary - proced admin regs fed reg date it is a procedural or mechanical act that occurs during the processing of the taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place see id the mere passage of time does not establish error or delay in performing a ministerial_act see lee v commissioner supra pincite for purposes of sec_6404 an error or delay cannot be considered for the period before date because that is when respondent first contacted petitioner in writing regarding the deficiency see sec_6404 nerad v commissioner supra petitioner argues that respondent incorrectly determined his income_tax liabilities for and that respondent failed to timely answer his correspondence or meet with him regardless of whether respondent correctly determined petitioner’s income_tax liabilities a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301 2t b temporary proceed admin regs supra although petitioner contacted respondent numerous times in connection with his return the evidence in the record shows that respondent replied to petitioner’s correspondence in a timely manner that 7on date the final_regulation under sec_6404 was issued ministerial_act is defined in the same manner in the final_regulation as in the temporary_regulation --- - was not arbitrary capricious or without sound basis in fact or law see woodral v commissioner supra pincite respondent reconsidered petitioner’s tax_liability despite his failure_to_file a petition contesting the notice_of_deficiency thereafter respondent exercised discretion in abating a substantial portion of the prior assessment any errors or delays were attributable to petitioner’s cancellation of scheduled appointments and his failure to timely produce requested information accordingly we hold that respondent’s denial of petitioner’s claim to abate interest was not an abuse_of_discretion decision will be entered for respondent
